                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


HUMBERTO MARTINEZ-BENITEZ                        §

VS.                                               §             CIVIL ACTION NO. 4:18cv15

DIRECTOR, TDCJ-CID                               §

                                     ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action, has

been presented for consideration, and no objections thereto having been timely filed, the court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct and adopts same

as the findings and conclusions of the court. It is therefore

       ORDERED that the motion to dismiss (Dkt. #7) is GRANTED, that the above-styled petition

for a writ of habeas corpus is DENIED, and that the case is DISMISSED with prejudice as time-

barred. A certificate of appealability is DENIED. All motions by either party not previously ruled

on are hereby DENIED.

              .    SIGNED this the 5th day of February, 2019.




                                                                _______________________________
                                                                RICHARD A. SCHELL
                                                                UNITED STATES DISTRICT JUDGE
